UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 0-53944 VIRTUAL PIGGY, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 35-2327649 (State or Other Jurisdiction of (IRS Employer Incorporation or Organization) Identification No.) 1221 Hermosa Avenue, Suite 210 Hermosa Beach, CA90254 (Address of principal executive offices) (Zip Code) (310) 853-1949 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES ý NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESý NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ý Non-accelerated filer ¨ Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨NO ý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:102,702,363 shares of common stock outstanding at May 9, 2013. TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION ITEM 1. Financial Statements 3 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 30 ITEM 4. Controls and Procedures 30 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 31 ITEM 1A. Risk Factors 31 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 ITEM 3. Defaults Upon Senior Securities 31 ITEM 4. Mine Safety Disclosures 31 ITEM 5. Other Information 31 ITEM 6. Exhibits 32 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Virtual Piggy, Inc. (A Development Stage Enterprise) CONTENTS PAGE BALANCE SHEETS 4 STATEMENTS OF OPERATIONS 5 STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) 6 STATEMENTS OF CASH FLOWS 9 NOTES TO FINANCIAL STATEMENTS 10to 23 3 Table of Contents Virtual Piggy, Inc. (A Development Stage Enterprise) Balance Sheets March 31, 2013 December 31, 2012 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts Receivable 53 Insurance receivable - Prepaid expenses TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Computer equipment Furniture and fixtures Less:accumulated depreciation ) ) OTHER ASSETS Deposit Patents and trademarks, net of accumulated amoritization of $19,047 and $13,678 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Litigation settlement - TOTAL CURRENT LIABILITIES CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $.0001 par value; 2,000,000 shares authorized; none issued and outstanding at March 31, 2013 and December 31, 2012 - - Common stock, $ .0001 par value; 150,000,000 shares authorized; 102,675,842 and 101,417,508 shares issued and outstanding at March 31, 2013 and December 31, 2012 Common stock subscribed - Common stock subscription receivable - ) Additional paid in capital Deficit accumulated during the development stage ) ) STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to these financial statements. 4 Table of Contents Virtual Piggy, Inc. (A Development Stage Enterprise) Statements of Operations For the Three Months Ended March 31, 2013 and 2012 and For the period February 11, 2008 (Date of Inception) to March 31, 2013 (Unaudited) Three Months Three Months Ended Ended Cumulative March 31, March 31, Since Inception SALES $
